Title: From James Madison to David Gelston, 8 February 1805
From: Madison, James
To: Gelston, David


Sir.
Department of State, February 8th. 1805.
The impressment of the four seamen from on board the Brig Betsey, Henry White master, as stated in his protest just received from you, has from its manner attracted particular notice: I will therefore thank you to cause a supplemen[t]al deposition to be taken, explanatory of the following particulars, viz. was the name of the frigate making the impressment desig[n]edly concealed—what reasons can be given for such a belief—what endevours were used to obtain a knowledge of her name? What are the reasons for supposing her to be a British frigate? What description can be given of her so as to identify her, in case of an application being made to the Commander of the British naval forces at Jamaica? I am &c.
James Madison
